REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809

Applicant assures that the Deposit Statement in the specification will be amended in accordance with 37 CFR §§ 1.801-1.809.  Since the application is otherwise in condition for allowance except for the needed deposit of seed, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
As set forth in 37 CFR § 1.809(c), Applicant is required to deposit 650 seeds of the claimed plant within THREE (3) MONTHS of the mail date of this letter; thus the time for making the deposit is on or before the payment of the issue fee.
Applicant is reminded that once the deposit of seed has been made, information regarding the date of deposit, description of the deposited material including number of seeds deposited, name and address of the depository, and the accession number must be added to the specification in order to comply with 37 CFR § 1.809(d).  In addition, the claims must be amended to replace the blank “            ” with the appropriate Accession Number.  Amendments to the specification and the claims must be filed under 37 CFR § 1.312.
	If the Deposit is made under the terms of the Budapest Treaty, Applicant must provide evidence that the deposit was made and accepted under the terms of the Budapest Treaty.
	Applicant is reminded that if the Deposit is not made under the Budapest Treaty then a test of the viability of the biological material at the time of deposit will also be required.
	37 C.F.R. 1.804 Time of making an original deposit.
	(a) Whenever a biological material is specifically identified in an application for patent as filed, an original deposit thereof may be made at any time before filing the application for patent or, subject to § 1.809, during pendency of the application for patent. 
	(b) When the original deposit is made after the effective filing date of an application for patent, the applicant must promptly submit a statement from a person in a position to corroborate the fact, stating that the biological material which is deposited is a biological material specifically identified in the application as filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663